

Exhibit 10.1


        [atiimage.jpg]




























«ATI Corporate/Operating Company»
 Annual Incentive Plan
For Year «Year»





















































--------------------------------------------------------------------------------




Contents
Page
 
 
 
At a Glance
1
 
What is the Annual Incentive Plan?    
1
 
Who is Eligible for This Plan?    
1
 
How Does the Annual Incentive Plan Work?    
1
 
 
 
Calculation of the Annual Incentive Plan Award    
2
 
Target Bonus Percentage    
2
 
«Year» Performance Goals    
3
 
 
 
How the AIP Incentive Award is Calculated When All Goals
 
Are 100% Achieved
4
 
 
 
How the AIP Incentive Award is Calculated for Other Achievement Levels
5
 
Maximums and Minimums    
5
 
 
 
Additional Guidelines for the Annual Incentive Plan    
5
 
Adjustments    
5
 
Some Special Circumstances    
5
 
Making Payments
5
 
 
 
Administration Details
6













--------------------------------------------------------------------------------






At a Glance


What is the Annual Incentive Plan?


The Annual Incentive Plan (the “AIP” or the “Plan”) provides participants of
Allegheny Technologies Incorporated (“ATI” or the “Company”) and its operating
companies with the opportunity to earn an incentive award when certain
pre-established goals are met at the corporate and operating company levels.




Who is Eligible for This Plan?


Generally, participants who have a significant impact on the Company’s
operations will be eligible to participate in the Plan. Individuals eligible for
participation are determined annually, based on recommendations of the operating
company presidents, if applicable, and the Company’s chief executive officer and
the Company’s vice president, human resources, with the approval of the
Personnel and Compensation Committee of the Company’s Board of Directors.




How Does the Annual Incentive Plan Work?


Under the Plan, participants may earn an incentive award based on a percentage
of their base salary, depending on the extent to which pre-established operating
company and/or corporate performance goals have been achieved.


•
For purposes of the Plan, base salary is generally the participant’s annual base
salary rate as of the end of the year, excluding any commission or other
incentive pay. For some special circumstances affecting the amount of base
salary used in the Plan, see page 5.



•
A target bonus percentage for each participant is used in calculating the
incentive award and is explained on page 2.



•
The bonus percentage will be adjusted (upward or downward) based on the extent
to which various performance goals are achieved.



Incentive award payments will be distributed in cash, subject to applicable
clawback provisions, as soon as reasonably possible after the year ends and the
awards have been approved by the Personnel and Compensation Committee.




























Page 1




--------------------------------------------------------------------------------






Calculation of the Annual Incentive Plan Award


Target Bonus Percentage


The Plan establishes an incentive opportunity for each Plan participant,
calculated as a percentage of the participant’s base salary. Each participant
will be provided with an initial percentage, referred to as a “target bonus
percentage.”


Generally, the target bonus percentage is the percentage of base salary that can
be earned as an award under the Plan if 100% of the various performance goals
are achieved. For «Year», if 100% of the performance goals are achieved, 100% of
the target bonus percentage can be earned.


Generally, if there is a change in a participant’s target bonus percentage
during the year, the newly adjusted target bonus percentage will be used to
calculate the individual’s award for the full year. If an individual becomes a
participant in AIP during the year, the individual’s award for the year will be
based on a pro rata calculation.


At the end of the year, the Company will measure actual performance against each
of the
pre-established objectives.


The achievements attributable to each performance goal as noted above, then will
be added together, and that sum will be multiplied by:




Base Salary
as of
December 31, «Year»
X
Target Annual Incentive Percentage
X
Performance Achievement
(0-200%)
=
«Year» Annual Incentive Payout ($)

















































Page 2




--------------------------------------------------------------------------------






«Year» Performance Goals


For «Year», AIP awards will be measured based on a weighted formula that takes
into account several different factors as measurable indices of performance, as
indicated in the pie chart below.


«Pie chart reflecting applicable performance goals and weighting percentages»
























Targeted achievements as to each performance goal above have been established
for each participant. Together the above goals comprise 100% of the target bonus
percentage.




A prerequisite to any AIP award is compliance with ATI’s Corporate Guidelines
for Business Conduct and Ethics.






























































Page 3




--------------------------------------------------------------------------------






How the AIP Incentive Award is Calculated When All Goals are 100% Achieved


For the Year «Year», if 100% of the performance goals are achieved, then 100% of
the target bonus percentage will be credited to the participant:


Goals
Goal % Target
Goal % Achieved
Earned % of Target *
«List of applicable performance goals»
«List of applicable weighting percentages»
100%
«List of applicable weighting percentages»
TOTAL
100%
 
100%

*Earned % of Target = Goal % of Target X Goal Achieved %




In this example, assume that the participant’s target bonus percentage is 15%.


The target bonus percentage of 15% is then multiplied by 100% to produce a bonus
award equal to 15% of base salary:




Earned Percentage of Target
x
Target Bonus
Percent
=
Percentage of
Salary for Incentive Award
100%
 
15%
 
15%



The sections below discuss the impact of achieving more or less than 100% of
various goals, and they also discuss the impact of other potential
adjustments.    
















































Page 4






--------------------------------------------------------------------------------




How the AIP Incentive Award is Calculated for Other Achievement Levels


The percentage of a goal achieved will determine the earned percentage of target
for that particular goal. The earned percentage of target will be extrapolated
for achievement between the established minimum level and the established target
level for a particular goal. Similarly, the earned percentage of target will be
extrapolated for achievement between the established target level and the
established maximum level for a particular goal.


Maximums and Minimums


•
Generally, the maximum percentage calculated as an earned percentage of target
for any goal is 200%, and the overall maximum incentive award that a participant
can earn under the weighting formula is 200% of the participant’s target bonus
percentage.



•
Where the established minimum of a performance goal is achieved, only 50% of
that goal’s share will be allocated to the participant’s target bonus
percentage.



•
Where less than the established minimum of a performance goal is achieved, no
amount of that goal will be allocated to the participant’s target bonus
percentage.





Additional Guidelines for the Annual Incentive Plan


Adjustments


Under the Plan qualitative performance factors of an individual’s performance up
to +20% or
-20% of an individual’s calculated award. However, generally, the sum of
qualitative adjustments for all eligible participants cannot exceed +5% of the
aggregate calculated awards.


Some Special Circumstances


The above formulas generally determine the amount of the incentive award for the
year. Other factors that may affect the actual award follow:


•
If a participant leaves the Company due to retirement, death, or disability, an
award will be calculated based on the actual base salary earned during the year
in which the participant left-so long as the participant worked at least six
months of that year.



•
If a participant leaves the Company before the end of the plan year for any
other reason, the participant will not receive a bonus award for that year.



•
If a participant voluntarily leaves the Company after the end of the year but
before the award is paid, the participant would receive any bonus due unless the
employment is terminated for cause. If employment is terminated for cause, the
participant would not be entitled to receive an award under the Plan.















Page 5




--------------------------------------------------------------------------------






•
Participants who are hired mid-year may earn a pro-rated award for that year,
based on the salary earned during that year. However, participants with less
than two months service in a plan year (i.e. hired after October 31) would not
be eligible for an award for that year.



•
A prerequisite to any AIP award is compliance with ATI’s Corporate Guidelines
for Business Conduct and Ethics.



Making Payments


All incentive award payments will be paid in cash, less applicable withholding
taxes, after the year-end audit is complete and payment has been considered and
approved by the Personnel and Compensation Committee.




Administration Details


This summary relates to the Annual Incentive Plan (AIP) of ATI and its
subsidiaries. The Plan is administered by the Personnel and Compensation
Committee, which has full authority to:


•
Interpret the Plan;



•
Designate eligible participants and categories of eligible participants;



•
Set the terms and conditions of incentive awards; and



•
Establish and modify administrative rules for the Plan.



Plan participants may obtain additional information about the plan and the
Committee from:


Mary Beth Moore
Vice President, Human Resources
Allegheny Technologies Incorporated
1000 Six PPG Place
Pittsburgh, PA 15222-5479
Phone: 412-394-2935
Fax: 412-394-3017


The Plan will remain in effect until terminated by the Personnel and
Compensation Committee. The Personnel and Compensation Committee may also amend
the Plan at its sole discretion.


The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974 (ERISA) and is not “qualified” under Section 401(a) of the
Internal Revenue Code.


















Page 6


